F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 24 2001
                                  TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 EDWARD DWAYNE ASHFORD,

          Plaintiff-Appellant,
 v.
                                                       No. 01-1264
 JOHN E. HAHN, Warden; R. E.
                                                    (D.C. No. 01-Z-375)
 HOLTON, Associate Warden;
                                                         (D. Colo.)
 E. HANSEN, Captain; ROBERT
 WALKER, S.I.A.; and R. J.
 ZAMPERELLI, Unit Manager,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before EBEL, KELLY and LUCERO, Circuit Judges.


      Plaintiff-appellant Edward D. Ashford challenges the district court’s

dismissal of his complaint based on an alleged violation of his right of access to

the courts. The complaint alleged that, while Mr. Ashford was incarcerated at a



      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
federal prison, his legal papers were seized and he was placed in administrative

detention during a prison investigation. The deprivation of his legal papers

allegedly caused Mr. Ashford to miss a deadline for filing a second supplemental

petition for certiorari with the Maryland Court of Appeals. The district court

dismissed the complaint as legally frivolous.

      Before the district court, Mr. Ashford filed a “Motion to Entertain

Complaint,” explaining why his exhaustion of the Bureau of Prisons’

administrative grievance procedure had been rendered impossible. The district

court, relying on Garrett v. Hawk, 127 F.3d 1263, 1267 (10th Cir. 1997), ruled

that the motion was unnecessary because the complaint sought only money

damages, which are unavailable through the prison grievance procedures. Garrett

has since been disapproved by the Supreme Court, which held that exhaustion is

required, regardless of the relief offered by the administrative procedures. Booth

v. Churner, 121 S. Ct. 1819, 1825 (2001). Before reaching the merits, it must be

determined whether Mr. Ashford has satisfied the exhaustion requirements.

      Accordingly, the district court’s judgment is VACATED and this case is

REMANDED for further proceedings not inconsistent with this order. Mr.

Ashford’s motion to appeal in forma pauperis is GRANTED.

                                      ENTERED FOR THE COURT

                                      David M. Ebel
                                      Circuit Judge

                                        -2-